Argued April 24, 1940.
The learned judge of the court below, who heard this case, was of opinion that the evidence justified a decree of divorce on the ground of indignities to the person. Our review of the testimony leads us to the same conclusion. The evidence relating to cruel and barbarous treatment, while not sufficient to sustain a divorce on that ground, may be considered in connection with the charge of indignities to the person. The testimony of the respondent herself established the untrustworthiness and unreliability of her evidence.
Decree affirmed.